As filed with the Securities and Exchange Commission on February 26, 2016 REGISTRATION NO. 033-63560 and 811-7762 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x PRE-EFFECTIVE AMENDMENT NO.o POST-EFFECTIVE AMENDMENT NO. 73x AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x AMENDMENT NO. 75x (CHECK APPROPRIATE BOX OR BOXES) FIRST EAGLE FUNDS (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) AVENUE OF THE AMERICAS NEW YORK, NY 10105 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) REGISTRANTS TELEPHONE NUMBER, INCLUDING AREA CODE: (212) 698-3300 SUZAN AFIFI FIRST
